Reasons for Allowance
Claims 1, 10 and 18 include allowable subject matter because prior art could not be found to disclose a dust hopper vertically moveable above the fluidized bed with all of the limitations of independent claims 1, 10 and 18.  The closest prior art is found in references like Caspers (US 2017/0045293) which discloses a fluidized bed positioned below a dust hopper and a fan in the plenum but does not disclose a dust hopper vertically moveable above the fluidized bed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762